On Filing of Remittitur
On June 29, 1967, we indicated by an opinion in writing that if appellees Mr. and Mrs. Ralph Hendrickson would file a remittitur of Three Thousand and No/100 ($3,000.00) DOLLARS on or before July 14, 1967, the judgment of the trial court would be reformed and, as reformed, would be affirmed; and that otherwise the cause of action of such appellees would be severed and the cause as to Mr. and Mrs. Ralph Hendrickson would be reversed and remanded. Such appellees have filed the suggested remittitur of THREE THOUSAND AND NO/100 ($3,000.00) DOLLARS.
Accordingly, as of this date, the judgment of the trial court in favor of these appellees, Mr. and Mrs. Ralph Hendrick-son, is reformed by deducting the amount of THREE THOUSAND AND NO/100 ($3,000.00) DOLLARS from the judgment recovered by said appellees, and, as so reformed, is affirmed.
All of the costs of appeal will be taxed against the appellant. The trial court costs will be taxed as they were taxed in the court below.
Appellant has already filed his motion for rehearing and a motion for conclusions of fact and law. They are each and both overruled.
Reformed and affirmed.